Allowable Subject Matter
Claims 1-14 and 21-26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  During the prosecution of the claimed invention the limitations “the CMP apparatus comprises an arm configured to swing a polishing component, the method comprising: performing a CMP process; learning at least two positions of the polishing component during a normal swing motion of the polish component by an optical acceptor and  a processing unit to determine a plurality of expected positions of the polish component; analyzing at least one real position of the polishing component at predetermined time points during the CMP process by the optical acceptor and the processing unit; inspecting whether an abnormal event occurs on the analyzed  real position of the polishing component and the expected positions by the processing unit during the CMP process; and determining whether to send an alarm and stop the CMP process based on the inspecting result” and “performing a CMP process using a CMP apparatus; swinging an arm of the CMP apparatus that is connected to a component of the CMP apparatus during the CMP process; acquiring a plurality of images of the component of the CMP apparatus while swinging the arm of the CMP apparatus; determining a plurality of real positions of the component of the CMP apparatus respectively based on the acquired images of the component of the CMP apparatus; comparing the real positions of the component of the CMP apparatus with a plurality of expected positions, respectively; determining whether an abnormal event occurs based on the comparing the real positions of the component of the CMP apparatus with the expected positions; and stopping the CMP process when the abnormal event occurs”  fails to render the claimed invention obvious or anticipated in light of the prior art in record.  For instance, US8965555 teaches a cmp polishing device wherein swing motion of the dresser 5 is measured and simulated however ‘555 fails to disclose “determining a plurality of real positions of the component of the CMP apparatus respectively based on the acquired images of the component of the CMP apparatus ; comparing the real positions of the component of the CMP apparatus with a plurality of expected positions, respectively; determining whether abnormal event occurs based on the comparing the real positions of the component of the CMP apparatus with the expected positions; and . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arman Milanian/
Examiner
Art Unit 3723




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723